Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 17 the limitation “limiting means which in emergency operation limits speed of the drive to a pre-specified maximum value.” has been interpreted under 112(f) as a means plus function limitation. This limitation has been interpreted as referring to as a hand lever and equivalents as disclosed in applicant’s specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pirri et al (US 2011/0179783 A1) hereinafter Pirri.
Regarding Claim 32 Pirri teaches (Fig 1-2) A method for controlling movement of an articulated mast (12-17) of a large manipulator, the articulated mast (12-17) including two or more mast (12-17) segments pivotably-movably connected via articulated joints (Fig 2) with a respectively adjacent turntable (18) or mast segment (12-17) via a drive (22, Par.0043) , wherein a pivot angle of at least one articulated joint of the articulated mast (12-17) or position of at least one point of the articulated mast (12-17) are detected via a sensor (54-55)  that generates output signals (par.0072), the method comprising: limiting speed of mast (12-17) movement, in a normal operation, depending on the output signals (par.0078); and limiting speed of mast (12-17) movement in an emergency operation (any operation could be considered as an emergency operation for instance opereation of the device in cold temperatures) , by limiting speed of the drive (22) to a pre-specified maximum value by adjusting valve (22) (Fig 2).
Allowable Subject matter:
Claims 17-31 are allowed. Regarding Claims 17-31  Pirri teaches (Fig 1-2) a large manipulator comprising: a chassis (21) ; a turntable (18) arranged on the chassis (21) and rotatable around a vertical axis via a rotary drive (a device that rotates the segment by 360 degrees see Par.0043); an articulated mast (12-17) including two or more mast (12-17) segments pivotably-movably connected (Fig 2), via articulated joints (Fig 2) , with the respectively adjacent turntable (18) or mast (12-17) segment via a respective drive (22); a mast sensor system (54-55) configured to detect position of at least one point of the articulated mast (12-17) or a pivot angle of at least one of the articulated joints (Fig 2) and configured to generate sensor output signals (Fig 2, par.0072); a control device (28) configured to actuate the drive (22) in a normal operation for mast (12-17) movement and to limit the speed of movement of the articulated mast (12-17) depending upon the sensor output signals. 
Pirri remains silent regarding the drive being manually controllable in an emergency operation; and at least one limiting means, which, in the emergency operation, limits speed of the drive to a pre-specified maximum value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel E. Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/               Primary Examiner, Art Unit 3745